Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/28/2022 has been entered. 

 					Response to Amendment
This Action is responsive to the Applicant’s Amendment filed 04/08/2022.  In the Amendment, Applicant amended claims 21 and 31.  Claims 1-20, 30 and 40 are cancelled.  
After a thorough search and examination of the present application, and in light of the following:
Prior art made of record;
An updated search on prior art conducted in domains (PE2E, NPL-ACM, Google, etc.);
Claims 21, 24-25, 28-29, 31, 34-35, 38-39 and 41 (renumbered 1-11) are allowed.


Terminal Disclaimer
The Terminal Disclaimer filed on 06/29/2022 has been acknowledged and has been approved. 
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/ or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later the payment of the issue fee.	
Authorization for this examiner’s amendment was given in a telephone interview with attorney Mr. Aly Dossa (client’s representative, Reg. No. 63,372) and attorney Mr. Joseph Jackson at the telephone number (713) 658-1818 on 6/29/2022 with regards to the claims’ formality and suggested the applicant to incorporate the dependent claims 22-23 and 26-27 into claim 21, and into the independent claim 31 so that it was to be in the same scope with claim 21, in order to move the case forward for allowance.  The Applicant’s representative agreed with the examiner’s suggestion and authorization was given for an Examiner Amendment.

The application has been amended as follows:
	In the claims:
Claims 1-21, 22-23, 26-27, 32-33, 36-37 and 40  are canceled.
Claims 21, 24, 28, 31, 34 and 38 have been amended.
Claim 41 is new added as follows:
1.-20. (Cancelled)
(Proposed Amendment) A method for maintaining user groups, comprising:
making, by a document management service, a first determination that a change occurred in a user group repository located on a repository server, wherein the first determination is based on a user being removed from a first user group;
performing an update, based on the first determination, to a user group cache located on the document management service, comprising:
removing, from a user cache entry of the user group cache, a plurality of user groups associated with the user, wherein the plurality of user groups comprises the first user group and a second user group; and
modifying, after the update, a user access vector cache located on the document management service, wherein modifying the user access vector cache is based on a document search query that requests the user access vector cache, and wherein the user access vector cache comprises user access vectors which specify access control lists that are associated with the user, wherein modifying the user access vector cache comprises:
determining that a first access control list of a user access entry of the user access vector cache specifies the first user group; and
removing, based on the first access control list specifying the first user group, the first access control list from the user access entry;
determining that the first access control list does not specify the second user group, wherein removing the first access control list from the user access entry is further based on the first access control not specifying the second user group;
making an identification, in the user group repository, that the user is a member of the second user group; and
associating, based on the identification, the second user group with the user cache entry.
22. (Proposed Cancelled) 
23. (Proposed Cancelled) 


24. (Proposed Amendment) The method of claim 21 [[23]], wherein modifying the user access vector cache comprises:
removing a user access entry from the user access vector cache; 
generating, based on the removing, a new user access entry; and 
adding, to the user access vector cache, the new user access entry.
25. (Previously Presented) The method of claim 24, wherein generating the new user access entry comprises:
associating a first access control list with the new user access entry, wherein the first access control list specifies the second user group.
26. (Proposed Cancelled) 


27. (Proposed Cancelled) 


28. (Proposed Amendment) The method of claim 21 [[26]], wherein modifying the user access vector cache further comprises:
making a third determination that a second access control list of the user access entry specifies the second user group; and
leaving, based on the third determination, the second access control list in the user access entry.
29. (Previously Presented) The method of claim 21, wherein modifying the user access vector cache is based on the update.
30. (Cancelled)
31. (Proposed Amendment) A non-transitory computer readable medium comprising instructions which, when executed by a computer processor, enables the computer processor to perform a method for maintaining user groups, the method comprising:
making, by a document management service, a first determination that a change occurred in a user group repository located on a repository server, wherein the first determination is based on a user being removed from a first user group;
performing an update, based on the first determination, to a user group cache located on the document management service, comprising:
removing, from a user cache entry of the user group cache, a plurality of user groups associated with the user, wherein the plurality of user groups comprises the first user group and a second user group; and
modifying, after the update, a user access vector cache located on the document management service, wherein modifying the user access vector cache is based on a document search query that requests the user access vector cache, and wherein the user access vector cache comprises user access vectors which specify access control lists that are associated with the user, wherein modifying the user access vector cache comprises:
determining that a first access control list of a user access entry of the user access vector cache specifies the first user group; and
removing, based on the first access control list specifying the first user group, the first access control list from the user access entry;
determining that the first access control list does not specify the second user group, wherein removing the first access control list from the user access entry is further based on the first access control not specifying the second user group;
making an identification, in the user group repository, that the user is a member of the second user group; and
associating, based on the identification, the second user group with the user cache entry.
32. (Proposed Cancelled) 
33. (Proposed Cancelled) 


34. (Proposed Amendment) The non-transitory computer readable medium of claim 31 [[33]], wherein modifying the user access vector cache comprises:
removing a user access entry from the user access vector cache; 
generating, based on the removing, a new user access entry; and 
adding, to the user access vector cache, the new user access entry.
35. (Previously Presented) The non-transitory computer readable medium of claim 34, wherein generating the new user access entry comprises:
associating a first access control list with the new user access entry, wherein the first access control list specifies the second user group.
36. (Proposed Cancelled) 


37. (Proposed Cancelled) 


38. (Proposed Amendment) The non-transitory computer readable medium of claim 31 [[36]], wherein modifying the user access vector cache further comprises:
making a third determination that a second access control list of the user access entry specifies the second user group; and
leaving, based on the third determination, the second access control list in the user access entry.
39. (Previously Presented) The non-transitory computer readable medium of claim 31, wherein modifying the user access vector cache is based on the update.
40. (Cancelled)
41. (Proposed New) A method for maintaining user groups, comprising:
making, by a document management service, a first determination that a change occurred in a user group repository located on a repository server, wherein the first determination is based on a user being removed from a first user group;
performing an update, based on the first determination, to a user group cache located on the document management service, comprising:
removing, from a user cache entry of the user group cache, a plurality of user groups associated with the user, wherein the plurality of user groups comprises the first user group and a second user group; and
modifying, after the update, a user access vector cache located on the document management service, wherein modifying the user access vector cache is based on a document search query that requests the user access vector cache, and wherein the user access vector cache comprises user access vectors which specify access control lists that are associated with the user, wherein modifying the user access vector cache comprises:
determining that a first access control list of a user access entry of the user access vector cache specifies the first user group; and
removing, based on the first access control list specifying the first user group, the first access control list from the user access entry;
determining that a second access control list of the user access entry specifies the second user group; 
leaving, based on the second access control list specifying the second user group, the second access control list in the user access entry
making an identification, in the user group repository, that the user is a member of the second user group; and
associating, based on the identification, the second user group with the user cache entry.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	The invention is directed: access control lists that are associated with the requesting user and control specified group/user access particular documents.

The closest prior arts are Donahue et al. (US PGPUB 2013/0212707, hereinafter Donahue) in view of Pugh et al. (US PGPUB 2012/0278903, hereinafter Pugh)  and further in view of Johnson et al. (US PGPUB 2006/0282900, hereinafter Johnson) are generally directed to various aspect of method and non-transitory computer-readable medium for controlling access to documents and also provided offline capabilities by caching a cryptographic document key on a client to allow the client to open a document for a limited time when the user is offline, provided the document is first opened while online.
However, none of Donahue, Pugh and Johnson teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims 21, 31 and 41. For examples, it failed to teach the combination of the steps “removing, from a user cache entry of the user group cache, a plurality of user groups associated with the user, wherein the plurality of user groups comprises the first user group and a second user group; and
modifying, after the update, a user access vector cache located on the document management service, wherein modifying the user access vector cache is based on a document search query that requests the user access vector cache, and wherein the user access vector cache comprises user access vectors which specify access control lists that are associated with the user, wherein modifying the user access vector cache comprises:
determining that a first access control list of a user access entry of the user access vector cache specifies the first user group; and removing, based on the first access control list specifying the first user group, the first access control list from the user access entry; determining that the first access control list does not specify the second user group, wherein removing the first access control list from the user access entry is further based on the first access control not specifying the second user group; making an identification, in the user group repository, that the user is a member of the second user group.
 	
This feature in light of other features, when considered as a whole, in the independent claims 21, 31 and 41 are allowable over the prior arts of record.

An updated search for prior art on PE2E database and on domains (NPL-ACM, Google) has been conducted. The prior arts searched and investigated in the database and domains do not fairly teach or suggest the teaching of newly amended claimed subject matter as combined and described in each of the independent claims 21, 31 and 41. 
	The dependent claims depending upon claims 21, 31 and 41 are also distinct from the prior art for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163